Citation Nr: 1120356	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-27 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974, November 1974 to November 1977, and from June 1981 to February 1984, with additional active duty for training service.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the Veteran's current left knee disorder is related to his military service or to any incident therein.

2.  The medical evidence of record does not show that the Veteran's psychiatric disorder is related to his military service or to any incident therein.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A psychiatric disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's July 2008, September 2008, and September 2010 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's July 2008, September 2008, and September 2010 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U. S. ___ (2009) (slip op., at 15) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA has provided the Veteran with VA examinations to determine the etiology of any left knee or psychiatric disorder found.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These medical examinations were based upon a complete review of the Veteran's claims file, clinical examination of the Veteran, and consideration of the Veteran's statements, and the VA examiners provided written rationales for the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Left Knee Disorder

In a September 1972 service treatment report, the Veteran complained of pain in the knees when running.  On examination, the knees were not swollen.  An April 1975 service treatment record reflects that the Veteran injured his left knee injury when he stepped into a truck.  X-ray examination of the left knee was negative.  On his November 1977 separation examination, the Veteran answered in the positive for swollen or painful joints, and "trick" or locked knee.  However, no musculoskeletal abnormalities were noted on examination.

On a September 1978 physical examination, the Veteran answered in the negative for any swollen or painful joints, and "trick" or locked knee.  No musculoskeletal abnormalities were noted on examination.  In a March 1979 service treatment report, the Veteran reported that he injured his right knee.  The assessment was knee pain not compatible with torn cartilage or ligament and pain in the left tibial tubercle.  A February 1980 physical examination report is negative for any musculoskeletal abnormalities.

A September 2003 orthopedic treatment report stated that the Veteran sustained a muscular injury in the left knee from a fall when he slipped on the patio of his house on August 29, 2003.  Following a magnetic resonance imaging (MRI) of the left knee, the diagnosis was left knee derangement, suspected meniscal tear.

The Veteran underwent a VA general medical examination in August 2008.  The Veteran reported that the onset of his osteoarthrosis involving his knee was in 2003 when he sustained a torsion trauma to his left knee that promptly began to be painful and swollen.  He stated that a private orthopedist performed an arthrocentesis to remove fluid from the knee and the MRI showed meniscus damage at that time.  The pain improved but still was intermittent.  The diagnosis was osteoarthritis of the knees with detachment of the posterior horn of the left medial meniscus as shown by a November 2003 MRI and demineralization of the left patella and suprapatellar effusion as shown by an August 2008 x-ray.  

An October 2008 VA MRI of the left knee revealed small knee effusion, findings suspicious for a small lateral meniscus anterior horn tear extending to the interior articular surface, small medial meniscus anterior horn parameniscal cyst, and medial patellar face cartilage fissuring.

A November 2008 VA treatment record noted that the Veteran had a left knee trauma with bloody effusion and was unable to bear weight on the knee.  Following an MRI of the left knee, the impression was medullary bone edema involving predominantly the central and lateral aspect of the femoral condyle, probably related to a previous trauma.  It was noted that the findings indicated a probable peripheral detachment of the posterior horn of the medial meniscus.

In a November 2008 private treatment report, the Veteran reported left knee pain for several years, secondary to degenerative joint disease and meniscal tear.

Thereafter, the Veteran was afforded a VA joint examination in March 2009.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported that the onset of his joint and knee condition was around 1976.  He alleged that during military service, he injured his left knee while trying to get into a truck.  He stated that he had no pain or complaints until 1980 when his left knee started to hurt, for which he sought no medical treatment.  The Veteran reported working in handcraft and general construction after separation from service.  He also reported reinjuring his left knee for which a private orthopedist recommended arthrocentesis and physical therapy.  Following a physical examination and diagnostic tests, the diagnosis was left knee lateral meniscus tear.  The examiner reviewed the Veteran's service treatment records reflecting in-service treatment for left knee pain in April 1975 and his current VA treatment records showing ongoing treatment for left knee pain related to early degenerative disease and lateral meniscus tear.  The examiner also reviewed the September 2003 record from a private orthopedic surgeon who described "a muscular lesion at the left knee due to slipped down at the home on Aug. 29, 2003."  The examiner opined that there was evidence in the private record that the Veteran's current left knee condition was related to a fall that happened on August 29, 2003 at home.  The examiner also stated that after reviewing the medical records, the Veteran had left knee pain reported during service but it resolved with proper medical care provided during that time.

After reviewing the evidence of record, the Board finds that the Veteran's current left knee disorder is not shown to be related to military service.  There is a current diagnosis of osteoarthritis of the left knee with meniscus tear.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Veteran's service treatment records show his complaint of knee pain with running and a left knee injury while stepping into a truck in April 1975.  Although the Veteran noted swollen or painful joints, and "trick" or locked knee on the November 1977 report of history, physical examinations in November 1977, September 1978, and February 1980 showed no abnormal findings of the left knee.  

The Board considered the Veteran's statements regarding continuity of his left knee symptomatology since military service.  The Veteran's contentions regarding multiple in-service knee injuries and continuing left knee pain, capable for lay observation, are competent evidence of what he actually observed and was within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, his statements regarding the onset of his current left knee disorder are not consistent throughout the record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Prior to filing his present claim of service connection for a left knee disorder, on the August 2008 VA general medical examination, the Veteran reported the onset of his left knee condition was in 2003 when he sustained a trauma to the knee and felt pain and swelling in the knee.  In fact, the September 2003 private orthopedic treatment report reflects that the Veteran sustained a muscular injury in the left knee from a fall when he slipped on the patio of his house in August 29, 2003.  In the November 2008 private treatment report, the Veteran also reported left knee pain for several years, which indicates the onset of the left knee pain was around the time of the reported slip and fall injury at home in August 2003.  However, on the March 2009 VA joint examination conducted in connection with his service connection claim for the left knee condition, the Veteran alleged that the onset of his knee condition was around 1976 during his military service when he injured his left knee while trying to get into a truck.  He further stated that he had no pain or complaints until 1980 when his left knee started to hurt.  The Board therefore finds the Veteran's statements as to the onset of the current left knee disorder in service inconsistent and therefore not credible.  Id.  Moreover, there is no documentation of any knee problem after the Veteran's military discharge for approximately 20 years until he injured his left knee in the August 2003 slip and fall injury at home and sustained meniscus damage as shown by the September 2003 private medical record.  This period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Furthermore, the competent evidence of record does not relate the Veteran's current left knee disorder to his military service or the treatment for left knee pain in service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  To extent that the Veteran contends that his current left knee disorder was caused by military service, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a left knee disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316-17.  However, in this case, the Board finds that the question of whether the Veteran's in-service treatment for left knee is related to his current left knee disorder does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his left knee disorder was the result of his military service.  Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a left knee disorder.  Id.

The only medical opinion of record as to whether the Veteran's current left knee disorder is related to his active service is negative to his claim.  The March 2009 VA examiner rendered a diagnosis of left knee lateral meniscus tear, and opined that the September 2003 private medical record demonstrated that the Veteran's current left knee condition was related to the fall that happened on August 29, 2003 at home.  While the examiner also considered the Veteran's documented left knee pain in service, the examiner opined that the inservice condition resolved with medical care provided during that time.  The March 2009 VA examiner considered the Veteran's reported history and medical records, and conducted a physical examination and tests.  As the examiner offered a rationale that was based on a complete review of the Veteran's claims file and consistent with the other evidence of record, the Board accords the March 2009 VA medical opinion a significant probative value on the issue of medical causation.

As for service connection based on statutory presumptions, the Board finds that service connection for a left knee disorder is not warranted because the record does not show that degenerative joint disease of the left knee was diagnosed within one year following separation from service.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

Upon review and consideration of the lay and medical evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder

A February 1973 service treatment report noted a diagnosis of psychotic depression.  In a September 1975 service treatment report, the Veteran complained of nervousness for about a month and problems at work.  The assessment was anxiety.  On his November 1977 separation examination, the Veteran answered in the positive for depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  However, no psychiatric abnormalities were noted on examination.

On a September 1978 physical examination, the Veteran answered in the negative for depression or excessive worry, or nervous trouble of any sort.  No psychiatric abnormalities were noted on examination.  A February 1980 physical examination report is negative for any psychiatric abnormalities.

In a January 2000 VA treatment report, the treating physician noted an assessment that the Veteran's depressive disorder had remitted with the use of antidepressants.

VA treatment records, dated from May 2008 to June 2009, reflect that the Veteran was treated for depressive and hypomanic symptoms and sporadic use of alcohol.  The Veteran reported sadness, anxiety, impulsivity, memory problems, poor concentration, lack of energy, and loss of interest in daily activities.  Bipolar disorder, type II, and alcohol dependence in early remission were consistently diagnosed.

The Veteran underwent a VA general medical examination in August 2008.  With respect to the Veteran's psychiatric history, the Veteran reported a history of depression and sleep impairment.  It was noted that the Veteran had a diagnosis of bipolar disorder and alcohol dependence for which he had been followed by a VA psychiatrist at the substance abuse clinic.

The Veteran underwent a VA psychiatric examination in October 2008.  The VA examiner stated that the Veteran's medical records were reviewed.  The examiner stated that after interviewing the Veteran in person, the Veteran was found to have depressive condition and alcohol dependence in early remission.  The examiner also stated that the two conditions found were independent and not related.  The examiner explained that although alcohol is depressive substance, the Veteran was in abstinence for the previous three months.  The Veteran reported irritability, poor impulse control, social and occupational dysfunction, unemployability, depressed mood, and sobriety since three months ago.  He reported that the symptoms were present since 2003, daily and severe.  The diagnosis was recurrent moderate major depression and alcohol dependence in early remission.  

In a June 2009 addendum, the October 2008 VA examiner opined that the Veteran's military service was not the cause of the Veteran's mental disorder.  The examiner noted that the Veteran's claims file was reviewed for this opinion.  In support of this opinion, the examiner stated

Alcohol is a well known, studied, and potent psychoactive substance.  Alcohol influence in mood, behavior, social and occupational dysfunction has been [e]stablished in medical literature.  [The] Veteran admitted long and chronic use of alcohol since adolescence.  It is my opinion that [the] Veteran's mental condition is associate[d] or aggravates with alcohol dependence, rather than military service.

With respect to the Veteran's claim of service connection for a psychiatric disorder, the medical evidence of record shows current diagnoses of psychiatric disorders, to include recurrent major depression, alcohol dependence in early remission, anxiety, depression, and bipolar disorder, type II.  See Degmetich v., 104 F.3d at 1333.  

However, while the Veteran's service treatment records reflect that he was treated for psychotic depression and anxiety while in service, no continuity of symptomatology is shown in this case with regard to the Veteran's current psychiatric disorder.  Post service records also failed to document any complaints of or treatment for any psychiatric disorder for more than 15 years after his discharge from service.  After separation from service, the first evidence of record showing a complaint of this condition was the January 2000 VA treatment report noting the Veteran's depressive symptoms.  See Mense, 1 Vet. App. at 356.  More importantly, the Veteran reported during the October 2008 VA mental examination that his psychiatric symptoms were present since 2003.

Furthermore, the medical evidence of record does not relate the Veteran's current psychiatric disorder to his military service.  See Colvin, 1 Vet. App. at 175.  Based on a complete review of the record, the October 2008 VA examiner concluded in a June 2009 addendum that the Veteran's military service was not the cause of his current mental disorder.  In reaching this conclusion, the VA examiner noted that the Veteran admitted a long and chronic use of alcohol since adolescence and his mental condition was associated with alcohol dependence rather than his military service.  This opinion was rendered by a medical professional who is competent to offer an opinion in the matter, and who reviewed the Veteran's service treatment records, as well as his private and VA treatment records.  As discussed earlier, the opinion is adequate as the VA examiner explained the basis for the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  To the extent that the Veteran contends that his current psychiatric disorder is related to his military service, the Board finds that these statements as to medical causation are not competent evidence to establish medical nexus because as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter so complex as the etiology of any psychiatric disorder and a relationship to service.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316-17.  In this case, the greater value is given to the medical opinion rendered by the June 2009 VA examiner who possesses specialized knowledge and experience in the field of psychiatry.

As for the Veteran's alcohol dependence in early remission, the Veteran is not entitled to service connection for "an act involving conscious wrongdoing or known prohibited action."  Alcohol use is considered willful misconduct where one deliberately drinks a beverage to enjoy its intoxicating effects, and intoxication results proximately and immediately in disability.  See 38 C.F.R. § 3.301(c)(2) (2010).  As such, service connection for the Veteran's currently psychiatric disorder, to include recurrent major depression, alcohol dependence in early remission, anxiety, depression, and bipolar disorder, is not warranted.

Upon review and consideration of the lay and medical evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a psychiatric disorder.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a psychiatric disorder.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


